Per Curiam.
Calvin Coolidge Conley was convicted by a jury of the crime of murder in the second degree. He appeals from that conviction.
Following an altercation with one Terrell Patterson in which he was the loser, appellant left the scene. When he returned a short time later, Patterson made a movement toward appellant who then killed Patterson with a single shot from a .25 caliber automatic pistol. When police officers arrived on the scene, appellant who had waited for them stated to the police “I shot him” and surrendered his weapon.
The sole question raised on appeal is whether there was sufficient evidence to support a conviction of murder in the second degree.
It has been repeatedly held that the jury is the sole and exclusive judge of the evidence and that a verdict based on substantial competent evidence will not be disturbed on review. State v. Kane, 72 Wn.2d 235, 432 P.2d 660 (1967); State v. Basford, 76 Wn.2d 522, 457 P.2d 1010 *360(1969); State v. Hendrickson, 1 Wn. App. 61, 459 P.2d 55 (1969).
After a careful review of the record, we find substantial competent evidence to support the verdict of the jury.
Affirmed.